DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 16 and 17 are objected to because of the following informalities:  
Claim 16, line 3, “am” should be --an--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,235,121. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the patented claims substantially encompasses the recitations of claims 2-18 of the instant application.  Those recitations not explicitly encompassed by or recited in the patented claims are considered either inherent or obvious.  The claims of the instant application, if allowed, would improperly extend the "right to exclude" already granted in the patent.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-11, 14-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheffer et al (US 2013/0167841).
 	As to claim 2 and with respect to paragraphs [0023], [0024] and [0042]-[0051] and Figs 1 and 6-8, Sheffer et al discloses a system for respiratory therapy comprising: a conduit (42 with bore 94, Fig. 6) with a first connector (98/100); and a medical breathing apparatus (12) with a second connector (28), wherein one of the first connector or the second connector comprises an inner body (98) and outer body (100), wherein the inner body comprises a surface relief feature (115 or 108) to provide a resistance for movement of the outer body with respect to the inner body to enable engagement of the first connector with the second connector.

As to claim 3, Sheffer et al discloses the system of claim 2, wherein the outer body is slidable along the inner body between an inoperative orientation and an operative orientation, the outer body and the inner body being engaged when the outer body is in the operative orientation, the outer body and the inner body being disengaged from each other when the outer body is in the inoperative orientation; and wherein the surface relief feature provides the resistance for movement of the outer body between the inoperative orientation to the operative orientation.  Refer to paragraphs [0044]-[0050].

As to claim 4, Sheffer et al discloses the system of claim 3, wherein the inner body comprises a connection feature (88) for retaining the engagement of the first connector with the second connector.

As to claim 5, Sheffer et al discloses the system of claim 4, wherein in the operative orientation, the outer body secures the connection feature in a retained orientation relative to the second connector (tab 88 is secured in cutout 30).  Refer to paragraphs [0044]-[0050].

As to claim 6, Sheffer et al discloses the system of claim 4, wherein the outer body is configured to overcome the resistance and house the connection feature of the inner body in the operative orientation.  Refer to paragraphs [0044]-[0050].

As to claim 7, Sheffer et al discloses the system of claim 4, wherein the connection feature (88) is a raised tab or protrusion.

As to claim 8, Sheffer et al discloses the system of claim 4, wherein the connection feature is a recess (defined between two fingers 90).

As to claim 9, Sheffer et al discloses the system of claim 3, wherein a force required to engage the inner body with the second connector is less than a force required to move the outer body from the inoperative orientation to the operative orientation.  Refer to paragraphs [0044]-[0050] and Figs. 6-8.

As to claim 10, Sheffer et al discloses the system of claim 3, wherein a force required to move the outer body from the inoperative orientation to the operative orientation when the inner body is engaged with the second connector is less than a force required to move the outer body from the inoperative orientation to the operative orientation when the inner body is disengaged from the second connector.  Refer to paragraphs [0044]-[0050] and Figs. 6-8.

As to claim 11, Sheffer et al discloses the system of claim 3, wherein the inner body further comprises a latch member (90) that deflects as the outer body moves from the inoperative orientation to the operative orientation.  Refer to paragraphs [0044]-[0050] and Figs. 6-8.

As to claim 14, Sheffer et al discloses the system of claim 2, wherein the medical breathing apparatus comprises a flow generator (ventilator).

As to claim 15, Sheffer et al discloses the system of claim 2, wherein the medical breathing apparatus comprises a humidifier (see [0023]).

As to claim 18, Sheffer et al discloses the system of claim 2, wherein said one of the first connector or the second connector having the inner body and the outer body is a female connector.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al.
As to claim 8, discloses the system of claim 4, except that the connection feature is a recess.
It would have been obvious to one having ordinary skill in the art at the time the invention to modify Sheffer et al such that the tab (88) is located on the second connector and the cutout (30) on the first connector, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.

Claim(s) 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheffer et al in view of Edirisuriya et al (US 6,953,354).
As to claim 12, Sheffer et al discloses the system of claim 2, except that engagement of the first connector with the second connector comprises an electrical connection, and
As to claim 13, that the conduit comprises a heater wire, and wherein the electrical connection provides power to the heater wire.
Though Sheffer et al mentions in paragraph [0004] that his anesthesia delivery device may be used with, connected to, or integrated with a ventilator.
Edirisuraya et al teaches a breathing circuit for a medial ventilator, the circuit including an electrical connection (618, 621) incorporated into the connector (see FIGs. 33-36) that allows for heating of the ventilating fluid (see col. 9, l. 12 - col. 11, l. 67).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sheffer et al such that engagement of the first connector with the second connector comprises an electrical connection, the conduit comprises a heater wire, and wherein the electrical connection provides power to the heater wire, as taught by Edirisuraya et al, in order to provide a means by which to heat the ventilating fluid (gas).

As to claim 16, Sheffer et al discloses the system of claim 2, wherein the medical breathing apparatus provides gases to a patient interface (see [0023].  Sheffer et al fails to explicitly teach that the patient interface is one of a nasal cannula, a tracheostomy interface, am oral mask, an oral-nasal mask, or a nasal mask, and
As to claim 17, and that the conduit comprises a third connector for connection to the patient interface.
However, Edirisuriya et al teaches a similar system for respiratory therapy, comprising a conduit (25) connected at one end to a ventilator and at its other end (26) to a cannula, nasal mask or facemask connected to a user’s face so as to supply humidified gases to the user.  As shown in Fig. 3, the end (26) includes a connector.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sheefer et al to include a cannula, nasal mask or facemask as the patient interface, and a third connector for connection to the patient interface, as taught by Edirisuriya et al, in order to effectively supply gases to the patient.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang, Campau, Cottone, Sr., Larkin and Tibbals each discloses a connector similar to that of Applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084. The examiner can normally be reached M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679